Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of claims 1-4 in the reply filed on 06/13/2022 is acknowledged. Claims 1-4 are currently under examination and the subject of the present Office Action. Claims 5-8 are withdrawn from consideration without traverse. 
As such, the restriction is made final.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/27/2020 has been considered here.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 reads “extract of Coicis semen” which should read “extract of Coicis semen”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20110171471 A1 (Liles, 2011) in view of  KR 20170079393 (Kim, 2017; machine translation provided from Korean Intellectual Property Office).

Liles teaches a composition used on hair (see Liles, 0063) comprising nanoparticles from the size of 5 to 10 nanometers (see Liles, 0046). The nanoparticles comprise copper in an elemental state (see Liles, 0045 and 0047) in a colloidal dispersion (see Liles, 0013). The composition also comprises glycerin, propylene glycol, ethylene glycol, and combinations thereof in an amount from 0.001 to 25, more typically of from 0.05 to 5 parts by weight (see Liles, 0056). Propylene glycol is listed as an acceptable co-solvent in paragraph 33 of the instant specification as filed. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Liles is silent on the copper nanoparticle comprising 100 parts by weight of the composition and the copper nanoparticles being present in a concentration of about 1500 ppm to about 2500 ppm in the composition. 

Kim teaches a composition comprising a non-ionic copper nanoparticle with the average size particle size (D50) of 2 nm to 10 nm (see Kim, 0026) in the amount of 1800-3000ppm (see Kim, 0019). Further, the copper nanoparticles comprise 100 parts by weight of the colloidal solution (see Kim, 0019). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
In regards to claim 1, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a composition comprising 100 parts by weight of an aqueous colloid solution containing non-ionic copper nanoparticles, from 0.05 to 5 parts by weight of glycerin and a co-solvent (i.e. propylene glycol) wherein the copper nanoparticles are present in a concentration of 1800-3000 ppm as Kim teaches that the antibacterial property of copper is well known in the art (see Kim, 0005), as confirmed by Liles (see Liles, 0006) and is also known to be used in products for hair and skin (see Liles, 0063). It would be obvious to combine the teachings of Kim and Liles, as Kim teaches that the non-ionic copper nanoparticles are non-toxic, have excellent storage stability, low manufacturing costs, and excellent economic feasibility (see Kim, 0028). It would be obvious to one with ordinary skill in the art to combine the non-ionic copper nanoparticles in the amounts taught by Kim with the composition of Liles according to the known method of using copper nanoparticles create products for hair and skin (see Liles, 0063) to yield the predictable results of creating a superior copper nanoparticle composition (in terms of storage stability and economic benefits) with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20110171471 A1 (Liles, 2011) in view of  KR 20170079393 (Kim, 2017; machine translation provided from Korean Intellectual Property Office). as applied to claim 1 above, and further in view of KR 20060110600 (Han, Sang Pil et al., 2006; as submitted on IDS of 07/27/2020; Machine translation from FIT via PE2E is attached and referred to as Han).

The teachings of Liles and Kim have been described supra. Further, Liles teaches that an additional metal such as silver (see Liles, 0048) is in the composition.

The combination of Liles and Kim is silent on the composition comprising silver nanoparticle in the amount of 20 ppm to about 200 ppm.

In regards to claims 1-2, Han teaches a composition for treating hair loss comprising a silver nano solution (Han, abstract). The nano silver is in the amount of 0.1-500ppm (see Han, abstract) and more preferably from 3 to 100 ppm (see Han, page 3, paragraph 2). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, the composition comprises water and alcohol, and the silver is in a colloidal form (see Han, page 3, paragraph 10). Han also teaches that ultrafine particles of colloidal silver (10-200nm) are known in the art to have excellent antibacterial effect (see Han, page 2, paragraph 5). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

It would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a composition combining the composition of Liles and Kim with the silver nanoparticles of Han as Liles teaches the use of silver in the composition and teaches that silver is known to be used in hair products (see Liles, 0048 and 0063). Further, Han teaches that the silver nanoparticle composition is for the treating of hair depilation and reduce the bacteria that cause it (see Han, abstract). It would be obvious to one with ordinary skill in the art to combine the silver nanoparticles in the amounts taught by Han with the composition of Liles and Kim according to the method of creating silver nanoparticles in a hair product (see Han, page 3, paragraph 10) to yield the predictable results of formulating a composition for treating hair depilation using metal nanoparticles with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further, in regards to claim 3, the using the amounts taught by Liles, Han, and Kim, the requirements of the ranges of ratios are met. For example, if 2000 ppm of copper nanoparticles are used and 200 ppm of silver nanoparticles are used, the ratio is 10:1. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20110171471 A1 (Liles, 2011) in view of  KR 20170079393 (Kim, 2017; machine translation provided from Korean Intellectual Property Office) as applied to claim 1 above, and further in view of US PGPUB 20120107427 A1 (Kim et al., 2012).

The teachings of Liles and Kim have been described supra.

The combination of Liles and Kim is silent on the use of combined extract of Coicis semen and Rehmannia glutinosa in the composition.

	Kim et al. teaches a composition that is used to enhance skin elasticity and preventing skin aging comprising the extract of at least one of Rehmannia glutinosa, licorice, Coicis Semen, Hordei Fructus, Chaenomelis Fructus, Acanthopanacis Cortex and Puerariae Radix as an active ingredient (see Kim et al., 0017), wherein the term “skin” includes hair (see Kim et al., 0015). Kim et al. teaches that the extract comprises 25 wt % of Rehmannia glutinosa and 24 wt % of Coicis semen (see Kim et al., 0029). Looking to the examples, Kim et al. further teaches that the composition comprises from 0.5-3.0 wt % of the combined extract (see Kim et al., formulation examples 1 and 5). This would mean that the combination of the extracts is from about 0.28-1.48 wt % of the total composition. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Further in regards to claim 1, Kim et al. also teaches that the amount of glycerin and ethanol used in the composition is from 3.0-8.0 wt % and 6.0 wt %, respectively (see Kim et al., formulation examples 3, 5, and 1). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

	In regards to claim 4, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a composition for preventing hair loss by combining the teachings of Kim et al., Liles, and Kim comprising nonionic copper nanoparticles, glycerin, and a co-solvent (i.e. ethanol or propylene glycol) along with the Coicis semen and Rehmannia glutinosa extract as they are known in the art for enhancing skin elasticity and preventing skin aging. One with ordinary skill in the art would be motivated to combine the composition of Kim and Liles with the extract of Kim et al. according to the known method of extracting the extracts for use in cosmetic products (see Kim et al., 0035) to yield the predictable results of formulating a hair product composition that enhances elasticity and prevents aging with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611